Name: Council Implementing Regulation (EU) 2015/1777 of 5 October 2015 implementing Regulation (EU) No 208/2014 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  Europe
 Date Published: nan

 6.10.2015 EN Official Journal of the European Union L 259/3 COUNCIL IMPLEMENTING REGULATION (EU) 2015/1777 of 5 October 2015 implementing Regulation (EU) No 208/2014 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 208/2014 of 5 March 2014 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine (1), and in particular Article 14(1) thereof, Whereas: (1) On 5 March 2014, the Council adopted Regulation (EU) No 208/2014. (2) On the basis of a review by the Council, the entry for one person should be amended. (3) Annex I to Regulation (EU) No 208/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 208/2014 shall be amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 5 October 2015. For the Council The President N. SCHMIT (1) OJ L 66, 6.3.2014, p. 1. ANNEX The entry for the following person set out in Annex I to Regulation (EU) No 208/2014 is replaced by the following: Name Identifying information Statement of reasons Date of listing 10. Serhii Petrovych Kliuiev (Ã ¡Ã µÃÃ ³iÃ ¹ Ã Ã µÃ ÃÃ ¾Ã ²Ã ¸Ã  Ã Ã »Ã Ã Ã ²), Serhiy Petrovych Klyuyev Born on 19 August 1969, brother of Mr Andrii Kliuiev, businessman. Person subject to criminal proceedings by the Ukrainian authorities for involvement in the misappropriation of public funds or assets. Person associated with a designated person (Andrii Petrovych Kliuiev) subject to criminal proceedings by the Ukrainian authorities for the misappropriation of public funds or assets. 6.3.2014